      Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

FELIX AGOSTO
DOC # 772216,

        Plaintiff,
v.                                            Case No. 3:18-CV-1559-RV-EMT

J. COPPENGER, ET AL.,

        Defendants.
                                          /

DEFENDANTS’ ANSWER, DEFENSES AND AFFIRMATIVE DEFENSES

      Greg Nelson and J Coppenger (“Defendants”), hereby answers Felix

Agosto (“Plaintiff”) Second Amended Complaint, (Doc. 16)1, as follows:

I.    PLAINTIFF (Doc. 16 at 2)

      Admit.

II.   DEFENDANT(S) (Id. at 2-3)

1.    Admit.

2-3. Defendants were dismissed. See (Docs. 19, 22).

4.    Admit.




1
  Each document filed in this case as part of the Electronic Case File will be
referenced as “Doc.” followed by the document number.
       Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 2 of 6




III.   EXHAUSTION OF ADMINISTRATIVE REMEDIES (Id. at 4).

       Without statement as instructions are being given.

IV.    PREVIOUS LAWSUITS (Id. at 4-6)

       Deny as without knowledge.

V.     STATEMENT OF FACTS (Id. at 6-11)

1-3. Admit.

4-16. Deny as without knowledge.

17.    Admit.

18-19. Deny as without knowledge.

20.    Deny any wrong doing by Defendants. Deny as without knowledge the

       remainder of Plaintiff’s allegations.

21.    Deny that Plaintiff did not physically resist. Admit that Plaintiff was

       handcuffed.

22-23. Deny any wrong doing by Defendants. Deny as without knowledge the

       remainder of Plaintiff’s allegations.

24.    Deny as without knowledge.

25.    Deny.

26.    Admit that Plaintiff was charged with a Disciplinary Report as a result of the

       incident. Deny the remainder of Plaintiff’s allegations.

27-30. Deny as without knowledge.


                                           2
      Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 3 of 6




31-35. The claims against these Defendants have been dismissed. See (Docs. 19,

      22).

36-37. Deny as without knowledge.

38. Admit.

VI.   FIRST CAUSE OF ACTION (Id. at 11)

39-40. Deny.

VII. SECOND CAUSE OF ACTION (Id. at 11-12)

41-42. The claims against these Defendants have been dismissed. See (Docs. 19,

      22).

43. No statement as Plaintiff indicates he is suing defendants in their individual

      capacity.

VIII. STATEMENT OF CLAIMS (Id. at 13)

      Deny.

IX.   RELIEF REQUESTED (Id. at 13)

      Deny that Plaintiff is entitled to any relief whatsoever.

X.    DEFENSES AND AFFIRMATIVE DEFENSES

1.    Plaintiff fails to state a cause of action against Defendants.

2.    Plaintiff fails to state a claim upon which relief can be granted.

3.    Defendants have not deprived Plaintiff of any rights, privileges, or

      immunities secured by the United States Constitution.


                                          3
      Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 4 of 6




4.    Plaintiff is not entitled to any damages as Plaintiff has not suffered any

      injury.

5.    Defendants are entitled to qualified immunity for his actions relative to the

      incident set forth in Plaintiff’s Amended Complaint.

6.    Plaintiff has failed to state a cause of action because there is no causal

      connection between Plaintiff’s claimed injuries and action or inaction by

      Defendants as required for liability under 42 U.S.C. §1983.

7.    Plaintiff’s claim for damages is barred pursuant to the Prison Litigation

      Reform Act (PLRA) based on lack of a physical injury as a result of the

      alleged actions by Defendants.

8.    The actions taken by Defendants about the incident were reasonable upon

      objective evaluation and not so grossly disproportionate to the need to take

      those actions so as to warrant recovery under 42 U.S.C. § 1983.

9.    Plaintiff failed to mitigate his own injuries.

10.   Defendants acted in self-defense.

XI.   RESERVATION OF RIGHTS TO AMEND AND SUPPLEMENT

      Defendant reserves the right to amend and supplement these affirmative

      defenses adding such additional affirmative defenses as may appear to be

      appropriate upon further discovery being conducted in this case.




                                           4
    Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 5 of 6




XII. DEMAND FOR JURY TRIAL

    Defendant demands a jury trial on all issues so triable.

                                           Respectfully submitted,

                                           ASHLEY MOODY
                                           ATTORNEY GENERAL
                                           Office of the Attorney General
                                           The Capitol, PL-01
                                           Tallahassee, Florida 32399-1050
                                           Telephone: (850) 414-3300
                                           Facsimile: (850) 488-4872

                                           /s/ Erik Kverne
                                           Erik Kverne
                                           Assistant Attorney General
                                           Florida Bar No. 99829
                                           Erik.Kverne@myfloridalegal.com




                                       5
      Case 3:18-cv-01559-RV-EMT Document 33 Filed 10/07/19 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing

Defendants’ Answer, Defenses, and Affirmative Defenses was e-filed electronically

through CM/ECF on October 7, 2019, and furnished by U.S. Mail to: Felix Agosto,

DOC# 772216, Florida State Prison, P.O. Box 800, Raiford, Florida 32083 on

October 7, 2019.

                                           /s/ Erik Kverne
                                           Erik Kverne
                                           Assistant Attorney General
                                           Florida Bar No. 99829
                                           Erik.Kverne@myfloridalegal.com




                                       6
